Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10184 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

 E.W. and I.W.,
                                                      ORDER AND
                        Plaintiffs,                   MEMORANDUM DECISION

 v.                                                   Case No. 2:19-cv-00499-TC-DBP
 HEALTH NET LIFE                                      District Judge Tena Campbell
 INSURANCE COMPANY and
 HEALTH NET OF ARIZONA,
 INC.,

                        Defendants.

       In this Employee Retirement Income Security Act (ERISA) lawsuit, Plaintiffs E.W. and

I.W. and Defendants Health Net Life Insurance Company and Health Net of Arizona, Inc.

(collectively, “Health Net”) have filed cross-motions for summary judgment under Federal Rule

of Civil Procedure 56. For the following reasons, the court GRANTS Defendants’ motion (ECF

No. 44) and DENIES Plaintiffs’ motion (ECF No. 48).

                                         BACKGROUND

       Plaintiff E.W. is the father of Plaintiff I.W., a teenager who for years has suffered from

serious mental health and behavioral problems. I.W. was admitted to Uinta Academy in

September 2016 and received mental health treatment there for over a year. Uinta is a residential

treatment facility in Utah that provides subacute inpatient treatment to adolescents with mental

health, behavioral, and/or substance abuse problems.

       During this time, I.W. was covered by her father’s health insurance through an employee

welfare benefit plan governed by ERISA (the Plan). Health Net was the insurer and

administrator of the Plan. Health Net approved coverage for I.W.’s treatment through February

22, 2017, but it denied claims for coverage after that date, citing a provision of the Plan that
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10185 Page 2 of 18




denies coverage for non-preventative services that are not “medically necessary.” Despite that

denial, I.W. stayed at Uinta until December 2017.

       A. The Plan’s Provisions

       The Plan’s “Evidence of Coverage” documents explain that Health Net covers non-

preventative services only if they are “medically necessary”:

       [Medically Necessary] Services are limited to the most effective and efficient level
       of care and type of service or supply that is consistent with professionally
       recognized standards of medical practice as determined by Health Net. If Health
       Net determines that a service or supply or medication is not Medically Necessary,
       You will be responsible for payment of that service, supply or medication.

(AR 435 (emphasis added).) The Plan then says that:

       Medically Necessary or Medical Necessity means health care services that a
       Physician, exercising prudent clinical judgment, would provide to a patient for the
       purpose of preventing, evaluating, diagnosing or treating an Illness, Injury, disease
       or its symptoms, and that are:

           1. In accordance with generally accepted standards of medical practice;
           2. Clinically appropriate, in terms of type, frequency, extent, site and
              duration, and considered effective for the patient’s Illness, Injury, or disease;
              and
           3. Not primarily for the convenience of the patient, Physician, or other health
              care Provider, and not more costly than an alternative service or
              sequence of services at least as likely to produce equivalent therapeutic
              or diagnostic results as to the diagnosis or treatment of that patient’s
              Illness, Injury or disease.

(AR 537 (emphasis added).) “Generally accepted standards of medical practice” are standards

“based on credible scientific evidence published in peer-reviewed medical literature generally

recognized by the relevant medical community, Physician Specialty Society recommendations,

the views of Physicians practicing in relevant clinical areas and any other relevant factors.” (Id.)

       B. The Genesis of Health Net’s Denial of Coverage

       After struggles with anxiety, depression, an eating disorder, and attempted suicide, I.W.

was admitted to Uinta Academy on September 12, 2016. Health Net had approved I.W.’s

                                                  2
 Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10186 Page 3 of 18




treatment at Uinta through February 22, 2017.1 When the pre-authorization period expired,

Health Net’s medical director, Dr. Andrei Jaeger, ordered an internal peer-to-peer review to

determine whether I.W.’s circumstances warranted continued coverage of treatment at an around-

the-clock residential treatment center.

         Dr. Jaeger selected Prest Associates to conduct the review. On February 28, 2017,

psychiatrist Dr. Diana Antonacci, affiliated with Prest, reviewed I.W.’s progress with Dr. Brett

Marshall, I.W.’s treating physician at Uinta. After that review, Dr. Antonacci found that:

         1. The patient has no suicidal or homicidal ideation. There are no psychotic
            symptoms. There is no evidence of grave disability. There has been no recent
            aggression o[r] severe agitation. There are no severe mood symptoms.
         2. There are no comorbid substance use concerns. There are no significant medical
            problems. The patient is compliant w/ medications. No side effects are
            documented.
         3. The patient’s family has been active and involved in her care. She has had off-
            campus visits. . . . The patient is compliant w/ treatment. She is showing
            evidence of using coping skills.

(AR 141–42.) Based on her findings, she told Health Net that:

         InterQual Behavioral Health 2016 Child and Adolescent Psychiatry Criteria for a
         continued stay at a mental health residential treatment level of care are not met as
         of 2/23/17. There is no evidence that the patient continues to require 24-hour-a-
         day/7-day-a-week supervision to make progress in her goal areas. There is no
         evidence that she could not receive support and access to therapeutic services
         outside of a residential setting. Care should continue in a less restrictive setting.
         Treatment at intensive outpatient level of care could be considered.

(Id. at 142.)

         The InterQual criteria Dr. Antonacci (and the other reviewing physicians) relied upon

specify that justifying a residential treatment beyond fifteen days requires reports within the past

week of symptoms or behaviors that include (i) evidence of physical altercations (for instance,




1
  As Defendants note, a different insurer was responsible for I.W.’s time at Uinta from September 12, 2016, to
December 31, 2016. (Defs.’ Mot. Summ. J. at 4 n.1, ECF No. 44; AR 143.)

                                                         3
    Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10187 Page 4 of 18




assaultive behavior or destruction of property); (ii) evidence of worsening depression or anxiety;

(iii) sexually inappropriate behavior; (iv) runaway behavior; (v) non-suicidal self-injury; or (vi)

suicidal or homicidal ideation.2 (AR 36–38.)

         C. Denials

                  1. Initial Denial Letter

         After Dr. Antonacci submitted her opinion to Health Net, Dr. Jay Butterman, a practicing

psychiatrist and medical director at Health Net, reviewed Dr. Antonacci’s findings, Health Net’s

records, and Uinta’s records. He reached the same conclusion and signed the March 1, 2017

letter denying coverage for “the service requested” (that is, treatment at an adolescent mental

health residential treatment center) from February 23, 2017, onward. He wrote:

         The service requested is being denied . . . because it does not meet InterQual
         criteria. This determination was based upon our review of your daughter’s health
         condition in relation to InterQual criteria and guidelines and in accordance with the
         terms and conditions of your Evidence of Coverage, Exclusions & Limitations
         section.

         Specifically, [Health Net] uses McKesson InterQual medical necessity standards to
         help decide if continued stay at the Adolescent Mental Health Residential
         Treatment Center (RTC) level of care is needed. These standards state that there
         must be reports within the last week of physical altercations, sexually inappropriate
         behavior, self-mutilation, or suicidal or homicidal ideation. Based on the clinical
         information provided to [Health Net], your daughter is not having any of these
         symptoms or behaviors. It is reported that she has learned many healthy coping
         skills and is working on strategies to control her anxiety. She has been opening up
         significantly in therapy and is no[w] beginning to address core issues related to her
         poor self-image and thinking errors. Therefore, this request for ongoing treatment
         at the Adolescent Mental Health RTC level of care does not meet medical necessity
         criteria.

(AR 105–06.) Plaintiffs say they did not receive this letter until June 2018.



2
  Plaintiffs originally claimed that the InterQual criteria do not reflect generally accepted standards of medical
practice, but they abandon that argument in their motion for summary judgment. Now they claim that the criteria
chosen by the reviewing physicians were cherrypicked to guarantee denial and that different criteria support a
finding of medical necessity. As discussed below, the court need not address that complaint.

                                                          4
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10188 Page 5 of 18




               2. Internal Appeal

       In June 2018, Plaintiffs wrote to Health Net to say they learned of the decision through

other channels, and they asked Health Net to reconsider its decision. In support, they submitted

approximately 1,600 pages of I.W.’s medical records. (AR 633.)

       Health Net assigned Dr. Jaeger to review the appeal. After he reviewed “[Health Net]

Records as well as Medical Records Sent [by I.W.’s parents in their appeal],” (AR 628), he

agreed with Drs. Antonacci’s and Butterman’s conclusions and upheld Health Net’s decision.

His review notes provide a substantial list of “clinical information” supporting his decision to

affirm the denial. (See AR 628–31.)

       Health Net quoted Dr. Jaeger’s “Clinical Rationale” in its July 16, 2018 letter affirming

the March 2017 denial decision:

       Based on InterQual Behavioral Health Criteria Child and Adolescent Psychiatry
       guidelines, the medically necessary criteria for continued coverage at [Uinta]
       Academy, have not been met. This was based on the Medical Director’s conclusion
       that:

       “InterQual criteria standards state that there must be reports within the last week of
       either physical altercations, sexually inappropriate behavior, evidence of worsening
       depression, runaway behavior, self-mutilation, suicidal or homicidal ideation.
       Based on the clinical information provided to [Health Net], your daughter was not
       having any of these symptoms or behaviors. Therefore, this request for ongoing
       treatment at the Adolescent Mental health RTC level of care did not meet medical
       necessity criteria.”

(AR 621–22.)

               3. External Appeal:

       After Dr. Jaeger affirmed Health Net’s decision, Plaintiffs requested an external

independent review from the Arizona Department of Insurance. The Department hired

MAXIMUS Federal Services, an independent review organization, to review the appeal.




                                                 5
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10189 Page 6 of 18




Plaintiffs submitted a thirty-one-page letter, along with approximately 1,600 pages of medical

records, in support of their appeal. (AR 6801.)

        MAXIMUS appointed a physician, described as a “Medical Expert in Psychiatry” (AR

605), to review Plaintiffs’ appeal. The MAXIMUS reviewer relied on a substantial set of

information including the InterQual criteria:

        1.   Health Net Health Plan Contract;
        2.   Health Plan preservice denial letter, dated 03/01/2017;
        3.   Health Plan letter, denial dated 07/16/2018;
        4.   Appeal letter from Patient, dated 11/14/2018;
        5.   InterQual Behavior Health Criteria 2016.3 Child and Adolescent Psychiatry;
        6.   Patient medical records;
        7.   Internal Plan documents; and
        8.   References cited by the MAXIMUS physician reviewer[.]

(Id.)

        The MAXIMUS reviewer determined that Health Net’s denial decision was correct. On

December 19, 2018, MAXIMUS told the Arizona Department of Insurance that “the Health Plan

does not have to provide coverage. Accordingly, the decision of the Health Plan to deny

coverage is upheld.” (AR 604 (emphasis in original).)

        MAXIMUS provided the reviewing physician’s reasons to Health Net in its December

19, 2018 letter (AR 566–67), and Health Net passed that information along to Plaintiffs in its

December 28, 2018 letter announcing the Arizona Department of Insurance’s decision:

        Per InterQual criteria 2016.3 Child and Adolescent Psychiatry Criteria Residential
        Treatment Center, extended stay there must be documentation within the last week
        of either physical altercations, sexually inappropriate behavior, evidence of
        worsening depression, runaway behavior, self-mutilation, suicidal or homicidal
        ideation. Based on the information provided in the chart, the Insured did not display
        any of these behaviors within the specified time. Furthermore, she was not noted
        to be psychotic, manic, suicidal, homicidal or having symptoms of a major
        depressive episode. There is no documentation that the Insured had significant
        ongoing medical problems that required hospital-based interventions or the Insured
        had functional impairments. There is no evidence in the chart of any significant
        side effects from medication. The Insured was not reported to have any significant

                                                  6
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10190 Page 7 of 18




       withdrawal symptoms from substances, nor any significant deterioration or
       emergence of new symptoms during her continuing inpatient hospital stay. For
       these reasons, the Health Plan’s determination should be upheld[.]

(AR 566, 606.)

       At that point, Plaintiffs had exhausted their administrative appeal rights, so they filed the

present lawsuit.

                                     LEGAL STANDARDS

       I.      Summary Judgment Standard

       In general, summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and [that] the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). But in an ERISA case where both parties have moved for

summary judgment, “summary judgment is merely a vehicle for deciding the case; the factual

determination of eligibility for benefits is decided solely on the administrative record, and the

non-moving party is not entitled to the usual inferences in its favor.” LaAsmar v. Phelps Dodge

Corp. Life, Accidental Death & Dismemberment & Dependent Life Ins. Plan, 605 F.3d 789, 796

(10th Cir. 2010).

       II.     Standard of Review for Denial of Benefits

       A denial of benefits challenged under ERISA “is to be reviewed under a de novo standard

unless the benefit plan gives the administrator or fiduciary discretionary authority to determine

eligibility for benefits or to construe the terms of the plan.” Firestone Tire & Rubber Co. v.

Bruch, 489 U.S. 101, 115 (1989). It is undisputed that based on the Plan, Health Net has the

discretionary authority to make claims decisions. See Eugene S. v. Blue Cross Blue Shield of

N.J., 663 F.3d 1124, 1132 (10th Cir. 2011); Pls.’ Opp’n to Defs.’ Mot. Summ. J. at 14, ECF No.

53. For this reason, Defendants contend that a deferential arbitrary and capricious standard is



                                                 7
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10191 Page 8 of 18




appropriate. But Plaintiffs argue that the court should apply de novo review. According to

Plaintiffs, Defendants have forfeited arbitrary and capricious review because their consideration

of Plaintiffs’ claims was marked by serious procedural errors.

        Even when a plan gives an administrator discretionary authority, the administrator can

lose the benefit of arbitrary and capricious review if it does not “valid[ly] exercise . . . that

discretion.” Rasenack v. AIG Life Ins. Co., 585 F.3d 1311, 1315 (10th Cir. 2009) (quoting

Gilbertson v. Allied Signal Inc., 328 F.3d 625, 631 (10th Cir. 2003)). The Tenth Circuit has

“applied de novo review where deferential review would otherwise be required in the face of

serious procedural irregularities.” Martinez v. Plumbers & Pipefitters Nat’l Pension Plan, 795

F.3d 1211, 1214 (10th Cir. 2015); see also LaAsmar, 605 F.3d at 798; Kellogg v. Metro. Life Ins.

Co., 549 F.3d 818, 825–27 (10th Cir. 2008).

        In Gilbertson, the Tenth Circuit addressed the impact of procedural irregularities on

judicial review. The court applied the 1977 version of the ERISA regulations and concluded that

when a plan administrator fails to exercise its discretion—by neglecting to make a timely

decision, for example—the claim is deemed denied and the district court owes no deference to

the administrator. 328 F.3d at 630–31. But the court went on to explain that a plan administrator

may be spared this rigorous standard if it “substantially complied” with the regulations. Id. at

634–35.

        The ERISA regulations were amended in 2002, and the Tenth Circuit has not yet decided

whether the new regulations (the “2002 regulations”) affect its substantial compliance analysis

under Gilbertson. Instead, the Tenth Circuit has repeatedly reserved that issue. See, e.g.,

LaAsmar, 605 F.3d at 800; Hancock v. Metro. Life Ins., 590 F.3d 1141, 1152 n.3 (10th Cir.

2009). Nevertheless, “in the context of an ongoing, good faith exchange of information between



                                                   8
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10192 Page 9 of 18




the administrator and the claimant, inconsequential violations of the deadlines or other

procedural irregularities would not entitle the claimant to de novo review.” Rasenack, 585 F.3d

at 1317 (citing Gilbertson, 328 F.3d at 634). And although the Tenth Circuit has questioned the

continued viability of the substantial compliance test, “it remains precedent to not apply a hair-

trigger rule requiring de novo review whenever the plan administrator, vested with discretion,

failed in any respect to comply with the procedures mandated by this regulation.” J.L. v. Anthem

Blue Cross, 510 F. Supp. 3d 1078, 1086 (D. Utah 2020) (emphasis in original) (internal quotation

marks omitted) (quoting LaAsmar, 605 F.3d at 799).

       The court must therefore determine whether Defendants substantially complied with

ERISA’s procedural regulations. The 2002 regulations set forth the requirements for internal

claims and appeals procedure. The plan administrator has an obligation to provide the claimant

with sufficient notification of an adverse benefit determination:

       The notification shall set forth, in a manner calculated to be understood by the
       claimant—

               (i) The specific reason or reasons for the adverse determination;

               (ii) Reference to the specific plan provisions on which the
               determination is based;

               (iii) A description of any additional material or information
               necessary for the claimant to perfect the claim and an explanation of
               why such material or information is necessary;

               (iv) A description of the plan's review procedures and the time limits
               applicable to such procedures, including a statement of the
               claimant's right to bring a civil action under section 502(a) of the
               Act following an adverse benefit determination on review;

               (v) In the case of an adverse benefit determination by a group health
               plan—

                   (A) If an internal rule, guideline, protocol, or other similar
                   criterion was relied upon in making the adverse

                                                 9
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10193 Page 10 of 18




                   determination, either the specific rule, guideline, protocol, or
                   other similar criterion; or a statement that such a rule,
                   guideline, protocol, or other similar criterion was relied upon
                   in making the adverse determination and that a copy of such
                   rule, guideline, protocol, or other criterion will be provided
                   free of charge to the claimant upon request . . . .

29 C.F.R. § 2560.503-1(g)(1). Further, the 2002 regulations require plan administrators to

provide claimants with “a reasonable opportunity to appeal an adverse benefit determination”

through a process that must:

       (ii) Provide claimants the opportunity to submit written comments, documents, records,
       and other information relating to the claim for benefits;

       (iii) Provide that a claimant shall be provided, upon request and free of charge, reasonable
       access to, and copies of, all documents, records, and other information relevant to the
       claimant's claim for benefits. Whether a document, record, or other information is relevant
       to a claim for benefits shall be determined by reference to paragraph (m)(8) of this section;

       (iv) Provide for a review that takes into account all comments, documents, records, and
       other information submitted by the claimant relating to the claim, without regard to whether
       such information was submitted or considered in the initial benefit determination.”

Id. § 2560.503-1(h)(2).

       The regulations explain when an internal claims and appeals process is deemed exhausted

without the exercise of the plan administrator’s discretion:

       (1) In the case of a plan or issuer that fails to strictly adhere to all the requirements of this
       paragraph (b)(2) with respect to a claim, the claimant is deemed to have exhausted the
       internal claims and appeals process of this paragraph (b), except as provided in paragraph
       (b)(2)(ii)(F)(2) of this section. . . . If a claimant chooses to pursue remedies under section
       502(a) of ERISA under such circumstances, the claim or appeal is deemed denied on review
       without the exercise of discretion by an appropriate fiduciary.

       (2) Notwithstanding paragraph (b)(2)(ii)(F)(1) of this section, the internal claims and
       appeals process of this paragraph (b) will not be deemed exhausted based on de minimis
       violations that do not cause, and are not likely to cause, prejudice or harm to the claimant
       so long as the plan or issuer demonstrates that the violation was for good cause or due to
       matters beyond the control of the plan or issuer and that the violation occurred in the
       context of an ongoing, good faith exchange of information between the plan and the
       claimant.



                                                  10
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10194 Page 11 of 18




Id. § 2590.715-2719(b)(2)(ii)(F). In sum, these procedures require that the appeals process must

represent “a meaningful dialogue between ERISA plan administrators and their beneficiaries.”

Gilbertson, 328 F.3d at 635 (quoting Booton v. Lockheed Med. Benefit Plan, 110 F.3d 1461,

1463 (9th Cir. 1997)).

         According to Plaintiffs, seven procedural deficiencies warrant de novo review. The first

procedural problem identified by Plaintiffs is that Health Net’s internal reviewer was not

qualified. This point is particularly unpersuasive. Plaintiffs cite to Health Net’s July 16, 2018

appeal response letter, which described the reviewer as “board certified in Obstetrics and

Gynecology.” Through an affidavit of the reviewer, Health Net explains in its briefs that the

reference was an unfortunate typographical error. (Aff. of Dr. Andrei Jaeger ¶ 9, ECF No. 44-1.)

The reviewer was not an OB/GYN, but a board-certified psychiatrist with “forty-two years of

experience in behavioral health, including as an assistant professor of clinical psychiatry at

Columbia University and chief of an intensive care inpatient treatment unit at a psychiatric

hospital in New York.” (Defs.’ Mot. Summ. J. at 9, ECF No. 44.) Plaintiffs ignore Health Net’s

simple explanation. They assert that the affidavit is improper extra-record evidence that the

court may not consider and consequently, the court must take at face value the fiction that the

reviewer was an OB/GYN. Contrary to Plaintiffs’ position, the affidavit is proper evidence,3 and

it demonstrates the reviewer was indeed qualified to make the decision.



3
  Plaintiffs object to Defendants’ use of affidavits. Caselaw generally holds that the court is prohibited from
considering materials that were not before the administrator. Murphy v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d
1151, 1159 (10th Cir. 2010). That rule applies to consideration of the claimant’s eligibility for benefits. The Tenth
Circuit has qualified that rule. “Although we have frequently used broad language to describe our restriction on
extra-record discovery and supplementation, the breadth of that language can be misleading, at least to some
degree. . . . Specifically, the broad language prohibiting extra-record evidence is potentially misleading in cases
involving a dual role conflict of interests or procedural irregularities.” Id. at 1159–60 (emphasis added). Here,
Health Net submitted the affidavit to correct an error and counter Plaintiffs’ claim of procedural irregularities. It
does not submit the affidavit to support its substantive decision that I.W. is not eligible for benefits. Accordingly, the
court may consider Dr. Jaeger’s sworn statement and other statements submitted by Defendants.

                                                           11
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10195 Page 12 of 18




       Second, Plaintiffs argue that Health Net did not reveal the reviewers’ identities and

credentials. ERISA does not require the Plan administrator to automatically reveal the

reviewer’s identity and credentials. The Plan need only “[p]rovide for the identification” of a

medical reviewer. 29 C.F.R. § 2560.503-1(h)(3)(iv). In their letter to the Arizona Department of

Insurance, Plaintiffs asked for the future external reviewer’s “identifying credentials.” (AR

6803.) Once the review was complete, MAXIMUS wrote that the reviewer was a “Medical

Expert in Psychiatry” who was actively practicing and unaffiliated with the Plan. (AR 605.)

Beyond this interaction, Plaintiffs have not presented evidence that they requested other

reviewers’ credentials or that Health Net denied any such request. In fact, Plaintiffs’ only

articulated complaint is that the “Obstetrician/Gynecologist . . . was anonymous.” (Pls.’ Mot.

Summ. J. at 25, ECF No. 48; Pls.’ Opp’n to Defs.’ Mot. Summ. J. at 14–15, ECF No. 53.) To the

extent that Health Net failed to identify Dr. Jaeger and mislabeled him as an OB/GYN physician,

there was no substantive harm. As stated above, Dr. Jaeger was more than qualified to review

I.W.’s appeal and help ensure a full and fair review.

       Third, Plaintiffs argue that Health Net did not apply the Plan’s standards but instead

improperly relied solely on the “InterQual” criteria. But Health Net did not base its decision

solely on the InterQual criteria. For instance, the March 1, 2017 denial letter cites to Plan terms

and standards, including “medical necessity criteria.” (AR 105–06.) Additionally, the InterQual

criteria are generally accepted standards that embody the “medical necessity” standard

incorporated by the Plan. See Stephanie C. v. Blue Cross Blue Shield of Mass. HMO Blue, Inc.,

852 F.3d 105, 114 (1st Cir. 2017) (“[T]he InterQual criteria . . . are nationally recognized, third-

party guidelines.”); Norfolk Cnty. Ret. Sys. v. Cmty. Health Sys., Inc., 877 F.3d 687, 690 (6th




                                                 12
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10196 Page 13 of 18




Cir. 2017) (“The InterQual Criteria were written by a panel of 1,100 doctors and reference

16,000 medical sources.”).

           Fourth, Plaintiffs argue that Health Net did not consider their documentation and

arguments. Statements by the internal and external reviewers demonstrate that this is untrue.

(See AR 621, 628–30, 605.) Additionally, despite Plaintiffs’ complaint that reviewers did not

specifically address their arguments, ERISA does not require the reviewer to respond

affirmatively to claimant arguments. See Niedens v. Cont’l Cas. Co., 258 F. App’x 216, 220

(10th Cir. 2007).

           Fifth, Plaintiffs argue that Health Net did not engage in a meaningful dialogue when it

used the very same language in its first denial letter to drafts its denial in the second letter. The

question is whether the reviewers adequately considered the arguments, not how they articulated

the decision. A cursory denial is sufficient if it communicates the points required by ERISA

(i.e., the reason for denial, citation to the relevant Plan provisions, an articulation of the

reviewer’s “clinical judgment,” and information about the appeal process). See Mark M. v.

United Behav. Health, No. 2:18-cv-00018-BSJ, 2020 WL 5259345, at *8 (D. Utah Sept. 3, 2020)

(citing 29 C.F.R. § 2560.503-1(g)–(h)). To the extent the second denial letter does not contain a

sufficient explanation for the denial (and it does, albeit in a perfunctory manner, (AR 6981–82)),

the substantial compliance standard would excuse this deficiency considering Defendants’ other

efforts.

           Sixth, Plaintiffs argue that Health Net did not provide Plaintiffs the information necessary

to perfect their appeal. However, the record shows that Health Net not only provided written

information about the appeal process (for example, a copy of the InterQual criteria), but

Plaintiffs submitted and discussed the types of records Health Net said would be necessary in an



                                                   13
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10197 Page 14 of 18




appeal. (AR 633, 6949.) Here, a successful appeal would have required Plaintiffs to prove that

I.W. satisfied the InterQual criteria. Plaintiffs’ inability to successfully appeal has no bearing on

whether Health Net met its procedural duties.

       Finally, Plaintiffs argue that Health Net failed to provide a denial within ninety days of

the claim. In February 2017, Uinta apparently requested continued authorization for I.W.’s stay

(up until then, Health Net had authorized her stay). (AR 125.) Health Net decided to conduct a

peer-to-peer review of her coverage. Upon a psychiatrist’s review of I.W.’s progress (through

records from Uinta and a discussion with her treating psychiatrist), Health Net determined on

March 1, 2017, that she no longer needed care at a twenty-four-hour/seven-day-a-week mental

health residential treatment facility. (AR 142.) On March 1, 2017, Health Net mailed its

decision letter to the address on file for Plaintiffs. (Aff. of Katherine Hughan ¶ 2, ECF No. 44-2;

AR 144–45.)

       Health Net also informed Uinta of the denial and its reasoning. Uinta agreed to tell I.W.’s

parents that Health Net had declined to coverage treatment after February 23, 2017. (AR 144.)

All of that occurred within ninety days of Uinta’s request for continued coverage. On May 10,

2018, I.W.’s mother wrote to Health Net’s internal appeal department saying she never received

the denial letter and that she could not properly appeal the denial because she did not have

information about how Health Net made its decision. (AR 633.) She attached approximately

1,600 pages of I.W.’s medical records to the letter. On June 8, 2018, Health Net gave her another

copy of the denial letter (which told Plaintiffs they had two years to appeal the decision), the

InterQual criteria, and other documentation. (AR 2253–61.) It then gave Plaintiffs an

opportunity to submit more documents and argument based on those materials. With the new

documentation from Plaintiffs, Health Net conducted another review and denied the claim (for a



                                                 14
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10198 Page 15 of 18




second time) on June 6, 2018. (AR 630–31.) Under the circumstances, any delay was harmless

because it did not prejudice Plaintiffs. The record shows that Plaintiffs submitted

documentation in support of their appeal long before the two years had expired. All of that

indicates Plaintiffs had a full and fair opportunity to challenge the denial on appeal.

       In sum, the court finds that Health Net substantially complied with its procedural

obligations. Accordingly, Plaintiffs are not entitled to the de novo review they seek. Arbitrary

and capricious review is appropriate for Plaintiffs’ § 1132(a)(1)(b) claim.

                                            ANALYSIS

       Plaintiffs have one surviving cause of action under ERISA: a claim for recovery of

benefits under § 1132(a)(1)(b). Plaintiffs cannot prevail on this claim.

       Section 1132(a)(1)(b) allows a plan beneficiary to bring a civil action “to recover benefits

due to him under the terms of his plan, to enforce his rights under the terms of the plan, or to

clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(b).

When reviewing a plan administrator’s decision to deny benefits, a court will “consider only the

rationale asserted by the plan administrator in the administrative record and determine whether

the decision, based on the asserted rationale, was arbitrary and capricious.” Weber v. GE Grp.

Life Assurance Co., 541 F.3d 1002, 1011 (10th Cir. 2008). The court will make that

determination based on the language of the plan. Id.

       Under the arbitrary and capricious review standard, the court must affirm Health Net’s

medically necessity determination if it is “predicated on a reasoned basis” and based on

“substantial evidence in the record.” Eugene S., 663 F.3d at 1134. Health Net’s decision need

not “be the only logical one or even the superlative one.” Id. It need only “fall[] somewhere on




                                                 15
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10199 Page 16 of 18




a continuum of reasonableness—even if on the low end.” Stacy S. v. Boeing Co. Emp. Health

Benefit Plan (Plan 626), 344 F. Supp. 3d 1324, 1337 (D. Utah 2018).

       Plaintiffs raise three points in support of their position that Health Net’s decision was

arbitrary and capricious. First, Plaintiffs assert that I.W.’s treatment was medically necessary

because it satisfied InterQual criteria. Second, they argue that Health Net disregarded the views

of I.W.’s treating professionals. Finally, they say Health Net failed to cite to specific provisions

of the Plan and did not explain its factual findings.

       To begin, Plaintiffs assert that I.W.’s condition satisfied the InterQual criteria for

residential treatment. In their opposition, Plaintiffs provide a long list of InterQual criteria

addressing eating disorders and complain that Defendants selectively chose only a smattering of

the applicable criteria, an effort that conveniently supported denial. (See Pls.’ Opp’n to Defs.’

Mot. Summ. J. at 6, ECF No. 53.) Then they argue that I.W.’s condition met other criteria, so the

treatment was medically necessary. (See id. at 22–26.) Defendants respond that Plaintiffs’

arguments “regarding InterQual’s eating disorder criteria and their alleged ‘truncat[ion]’—are

newly minted for this litigation. These arguments appear nowhere in Plaintiffs’ 31-page external

appeal letter.” (Defs.’ Reply in Support of Mot. Summ. J. at 13, ECF No. 58.) Defendants are

correct.

       As Defendants suggest, the court must disregard Plaintiffs’ “medically necessary”

argument because ERISA “does not give claimants a do-over in federal court whenever they

come up with new reasons for why they believe a plan administrator’s expert internal and

external reviewers were wrong.” (Defs.’ Reply at 14, ECF No. 58 (citing Sandoval v. Aetna Life

& Cas. Ins. Co., 967 F.2d 377, 381 (10th Cir. 1992)). The Sandoval court specified that when a

district court is reviewing whether a plan administrator’s decision was arbitrary and capricious,



                                                  16
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10200 Page 17 of 18




“the district court generally may consider only the arguments and evidence before the

administrator before the administrator at the time it made that decision.” 967 F.2d at 380. Put a

different way,

       [i]f a plan participant fails to bring evidence to the attention of the administrator,
       the participant cannot complain of the administrator’s failure to consider this
       evidence. [The plaintiff] is not entitled to a second chance to prove [he is entitled
       to coverage]. . . . In effect, a curtain falls when the fiduciary completes its review,
       and for purposes of determining if substantial evidence supported the decision, the
       district court must evaluate the record as it was at the time of the decision.

Id. at 381 (alterations added). Accordingly, Plaintiffs are limited to arguments they made during

the appeals process. Those did not include a discussion of different InterQual criteria to support

their argument that treatment at Uinta was medically necessary. The court need not address this

portion of Plaintiffs’ challenge to Health Net’s decision.

       Next, Plaintiffs argue that Health Net disregarded the views of I.W.’s treating

professional, but the record before the court shows the reviewing physicians did not ignore the

treating physician’s opinions. Dr. Antonacci did a peer-to-peer review with I.W.’s psychiatrist at

Uinta, Dr. Marshall. Only after that did she find that I.W.’s continued residential stay was not

medically necessary. And at each subsequent step in the review process, the reviewers

considered the full range of records before them, including the opinions and notes of I.W.’s

treating physician.

       Lastly, contrary to Plaintiffs’ argument, the denial letters all refer to sections of the Plan

and its coverage of “medically necessary” services. For example, the first denial letter

specifically cites to the Plan’s Evidence of Coverage, Exclusions, and Limitations sections,

which explain that the Plan does not cover “non-medically necessary services.” (AR 491.) The

reviewers on appeal also state in their denial decisions that extended treatment at Uinta was not

“medically necessary,” a term the Plan uses to describe the extent of coverage. Additionally,

                                                 17
Case 2:19-cv-00499-TC Document 67 Filed 09/10/21 PageID.10201 Page 18 of 18




they sufficiently explain, albeit in a barebones fashion, their reasons for denial. Under ERISA’s

lenient standard, Health Net did not need to provide more than that.

       Health Net’s decision was not arbitrary and capricious. Four psychiatrists reviewed the

record, which included Plaintiffs’ documentation and notes from Dr. Antonacci’s peer-to-peer

review with I.W.’s treating physician. Each independently concluded that treatment at Uinta,

when measured against the InterQual criteria, was not medically necessary at that time. Each

explained its clinical rationale for their decisions. Given that record, the court concludes that

Health Net based its determination on substantial evidence and provided a reasoned basis for

denial. See Tracy O. v. Anthem Blue Cross Life & Health Ins., 807 F. App’x 845, 854 (10th Cir.

2020) (noting that plaintiff would have a difficult time showing that a decision supported by four

doctors was “not grounded on any reasonable basis” (quoting Kimber v. Thiokol Corp., 196 F.3d

1092, 1098 (10th Cir. 1999))). The lenient standard of review only requires the decision to

“fall[] somewhere on a continuum of reasonableness—even if on the low end.” Stacy S., 344 F.

Supp. 3d at 1337. Health Net satisfied that standard.

                                         CONCLUSION

       For the reasons above, the court GRANTS Defendants’ motion for summary judgment

(ECF No. 44) and DENIES Plaintiffs’ motion for summary judgment (ECF No. 48). Summary

judgment is awarded in favor of Defendants Health Net Life Insurance Company and Health Net

of Arizona, Inc.

       DATED this 10th day of September, 2021.

                                              BY THE COURT:



                                              TENA CAMPBELL
                                              U.S. District Judge

                                                 18
